Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 1 of 9




                    EXHIBIT A
     Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 2 of 9
     I51rschc                                                          1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2                                     x

 3   UNITED STATES OF AMERICA

 4                 v.                           17 CR 548 (PAC)

 5   JOSHUA ADAM SCHULTE,
                                                Conference
 6                      Defendant.

 7                                     x

 8                                             New York, N.Y.
                                               May 21, 2018
 9                                             2 :00 p.m.

10   Before:

11              HON. PAUL A. CROTTY

12                                              District Judge

13

14

15

16

17              APPEARANCES

18

19   GEOFFREY S. BERMAN
           United States Attorney for the
20         Southern District of New York
     MATTHEW J. LAROCHE
21   S IDHARDHA KAMARAJU
           Assistant United States Attorneys
22

23   FEDERAL DEFENDERS OF NEW YORK, INC.
          Attorneys for Defendant
24   BY:  SABRINA SHROFF

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 ( 212) 805-0300
      Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 3 of 9
     I5lrschc                                                              2

 1               ( Case called)

 2               THE COURT:     Good afternoon.   Mr. Laroche?

                 MR. LAROCHE:     Thank you, your Honor.

 4               We are here at the government's request.        As the Court

 5   is aware, on May 15th the government alerted the Court to a

 6   violation, a potential breach of the protective order.           As the

     Court is aware, in September of 2017 the Court entered the

 8   protective order in this case.        The basis for entering that

 9   protective order was to cover materials that, if disseminated

10   t o third parties, could jeopardize the safety of others, impede

11   ongoing evaluations and potentially jeopardize national

12   security.

13               The terms of the protective order included that

14   anything marked pursuant to it could not be disclosed to anyone

15   not connected to the defense, including the information or

16   identities or other information within materials marked

17   pursuant to the protective order.        Also, the defendant could

18   not keep copies of those materials pursuant to the protective

19   order.

20               In connection with our disclosure obligations, the

21   government has produced various search warrants and search

22   warrant affidavits that were executed in connection with this

23   case.    It became published in several news articles on May 15th

24   that various reporters had apparently obtained copies of those

25   materials, of the search warrant materials, which was obviously


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 4 of 9
     I51rschc                                                             3

1    concerning to the government.

 2              Since that time the government has obtained some of

 3   the defendant's prison calls.      On certain of those calls it is

 4   clear that the defendant is discussing both the search warrant

 5   a ffidavits and the materials and information that is included

 6   within them.   In the government's view that is a clear breach

 7   o f the protective order.     It is unacceptable, particularly

 8   unacceptable given that this defendant has a pattern of

 9   violating the Court's orders.

10              As the Court is aware, while he was on bail, he had

11   strict conditions that included not using computers unless

12   expressly authorized to do so.      Nevertheless, while he was on

13   bail he at least caused others to use Tor on his behalf in

14   violation of his bail conditions.

15              Now, coupled with this apparent breach of the protect-

16   ive order by the defendant, it is particularly concerning to

17   the government.    We are simply requesting that the Court

18   r eiterate to the defendant the terms of the protective order

19   and that this type of conduct is unacceptable from the

20   government's view.

21              THE COURT:     Is it clear, Mr. Laroche, whether or not

22   the search warrants were in fact turned over to the press?

22              MR. LAROCHE:     There are two articles, your Honor, in

24   which the press has indicated that they had copies and reviewed

25   c opies of the warrants.      With respect to the prison calls, it


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 5 of 9
     I51rschc                                                              4

1    certainly appears, based on the discussions, that they had

 2   copies or at least had been told the information within the

 3   search warrants.    Again, pursuant to the protective order,

 4   disclosing information within those search warrants to folks

 5   who are not involved in the defense of this action would be a

 6   breach of the protective order.

 7              THE COURT:    Ms. Shroff.

 8              MS. SHROFF:    Your Honor, I'm loath to get into -- I

 9   don't really know if Mr. Laroche is saying that the documents

10   were given to the press by my client.        There seems to be no

11   indication that he was the one providing the documents.        I do

12   not know the scope of how he was informed about the protective

13   order, if he signed something about the protective order.

14              THE COURT:    You have seen the protective order,

15   haven't you?

16              MS. SHROFF:   I certainly have.

17              THE COURT:    You certainly have?

18              MS. SHROFF:    Right, I certainly have.    Your Honor,

19   when I first heard about it --

20              THE COURT:    It starts out, "Whereas, in the interests

21   o f expediting the discovery, the defendant, by his attorneys,

22   consents to the entry of this order."        It says here that Mr.

23   Schulte has consented to the order.

24              MS. SHROFF:   I have no doubt that that is what the

25   protective order said.      But I told the government the moment I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                               ( 212) 805-0300
     Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 6 of 9
     I5lrschc

1    heard about this quote-unquote breach that I was not his

 2   c ounsel prior to a certain date, I did not know the scope of

 3   the explanation provided to him.

 4               Honestly, your Honor, regardless of all of that, I

 5   t old the government that if they wished me to reiterate

 6   something to the client, I would.       I am also happy to have the

     Court reiterate whatever the Court deems appropriate.            Short of

     that, I'm not really clear --

 9               THE COURT:     Mr. Laroche, what do you want?     You just

10   want me to reiterate the impact of the order, isn't that

11   c orrect?    It's scope and how it applies?

12               MR. LAROCHE:     That's correct, your Honor.    One other

13   quick point.     On one of the calls the defendant actually says

14   in discussions with who we believe was a reporter that: I know

15   that these search warrant affidavits have a protective order on

16   them.     He was clearly aware of the order itself.        We think that

17   conduct and that type of statement acknowledging that one was

18   in place --

19               THE COURT:     Other than bringing the order to Mr.

20   Schulte's attention again, you are not asking for any further

21   sanctions?

22               MR. LAROCHE:     At this point we are not, your Honor.

23               THE COURT:     You don't object to that, do you, Ms.

24   Shroff?     I don't see how you can.

25               MS. SHROFF:     Not at all, your Honor.   In fact,    just to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                ( 212) 805-0300
          Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 7 of 9
         I5lrschc                                                              6

   1     make sure in case his prior counsel did not provide Mr. Schulte

   2     with a copy of the protective order, I will assure the Court

   3     that I will.      All that would need to be remedied would be

   4     r emedied.     Finally, your Honor, if I'm wrong, the government

   5     can correct me, but I don't think my office was assigned at the

   6     t ime that this alleged conduct took place.

   7                  THE COURT:    No, you weren't assigned until December.

   8     This took place in September.           But it is part of the court

   9     f ile.

10                    MS. SHROFF:    May I have one second, your Honor?

11                    THE COURT:    Yes.

12                    ( Counsel conferred)

13                    MS. SHROFF:   I have no objection to the Court

14       r eiterating the confines of the protective order.          If it makes

15       the government feel any better, I'm happy to supplement that

16       and move forward.

17                    THE COURT:    It is not a question of making the

18       government feel better.           It is a question of complying with the

19       court order.      We are not into feeling better here.       We are into

20       giving reasonable enforcement to the Court's order.

`) 1
L. _I_                MS. SHROFF:    Your Honor, I understand.

22                  I checked to see where there was a place for prior

23       c ounsel to have the client sign the protective order.         I don't

24       need to add further to whether or not I did what I was required

25       t o do.   But going forward I'm certainly more than willing to


                            SOUTHERN DISTRICT REPORTERS, P.C.
                                     ( 212) 805-0300
      Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 8 of 9
     I5lrschc                                                            7

1    make sure that he receives the order, and I can confront to the

 2   government --

 3               THE COURT:     Does anybody have an extra copy of the

 4   order?

                 MR. LAROCHE:     Yes, your Honor.

 6               THE COURT:     This is a protective order dated September

 7   18, 2017.    I am going to give it to Mr. Gonzalez, who will give

 8   it to you, Ms. Shroff.        There is no doubt about it that that is

 9   the order.    I am directing you to call that to your client's

10   attention.    I think you should warn him that the Court is

11   willing to enforce the order.        He signed it on consent.

12              It contains various provisions, including that the

13   material marked "USG Confidential" shall be used by the

14   defendant and his counsel only for purposes of this action.         It

15   is not to be disseminated to third parties, which apparently it

16   was disseminated to third parties.

17              If you want to vary the terms of the protective order,

18   your relief is not to do it on your own, Mr. Schulte, but to

19   have your lawyer come into court and explain why there should

20   be a modification of the order.       It provides for that in the

21   order itself.     That is the only means and method for disclosing

22   information or using information that is subject to the

23   protective order.

24              I take it, Mr. Laroche, that the affidavits in support

25   o f the search warrant were designated as "Tisn Cnnfidential"?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                ( 212) 805-0300
      Case 1:17-cr-00548-PAC Document 82-1 Filed 03/26/19 Page 9 of 9
     I5lrschc                                                               8

 1              MR. LAROCHE:     Yes, your Honor.

 2              MS. SHROFF:     Your Honor, I will certainly do as

 3   directed by the Court.       Perhaps I will go one step further and

 4   discuss with the government the possibility of having Mr.

 5   Schulte sign, because the protective order itself as of now is

 6   only signed by his prior counsel.        I'm happy to take that step

 7   and move forward.

 8              THE COURT:     All right.    That's a positive step.     When

 9   will you do that?

10              MS. SHROFF:    I could go to the jail tomorrow and do

11   it.   I could go tomorrow evening.

12              THE COURT:     Mr. Schulte, do you understand?    Yes?

13              THE DEFENDANT:    I do now.

14              THE COURT:     Anything else, Mr. Laroche?

15              MR. LAROCHE:     No, thank you, your Honor.

16              THE COURT:     Ms. Shroff?

17              MS. SHROFF:     No, thank you, your Honor.

18              THE COURT:     Thank you.    Thank you, Mr. Schulte.

19              ( Adjourned)

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                               ( 212) 805-0300
